IN THE UNITED STATES COURT OF APPEALS
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                      FOR THE FIFTH CIRCUIT                        FILED
                           _____________________             September 26, 2013

                               No. 11-41363                      Lyle W. Cayce
                           _____________________                      Clerk

UNITED STATES OF AMERICA,
        Plaintiff - Appellee

v.

RUBEN VARGAS-OCAMPO,
   Defendant - Appellant

                         __________________________

             Appeal from the United States District Court for the
                     Southern District of Texas, McAllen
                        __________________________

            (Opinion March 14, 2013, 5 Cir., 2013, 711 F.3d 508)

Before STEWART, Chief Judge, KING, JOLLY, DAVIS, JONES, SMITH,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.

BY THE COURT:

      A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
      IT IS ORDERED that this cause shall be reheard by the court en banc
without oral argument on a date hereafter to be fixed. Briefing instructions
will be provided in the very near future.